 

Exhibit 10.19

 

WITHOUT PREJUDICE

 

Dated 21 September 2017

 

Inspired Gaming (UK) Ltd

 

- and -

 

David G Wilson

 

SETTLEMENT AGREEMENT 

 



 1

 

 

This AGREEMENT is made on 21 September 2017

 

BETWEEN:-

 

(1)Inspired Gaming (UK) Ltd whose registered office is at 3 The Maltings,
Wetmore Road, Burton on Trent, Staffs DE14 1SE (the Company); and

  

(2)David G Wilson (the Employee)

 

Following discussions regarding the termination of the Employee’s employment
with the Company, the Company and the Employee have agreed as follows: 

 

1.The Employee’s employment with the Company terminated by reason of redundancy
on 21 September 2017, at which time the Employee ceased serving as an officer or
director of the Company or any affiliated company (the “Termination Date”).

  

2.The Company will, on the date 14 days from the Termination Date and receipt of
the signed Adviser Certificate:

 

2.1pay to the Employee £280,000, representative of 12 months’ annual salary in
lieu of contractual notice and car allowance; and

  

2.2pay to the Employee an enhanced redundancy payment, as per Inspired policy,
of £12,500, which will be free of tax and national insurance; and

  

2.3pay to the employee the sum of £191,000, in lieu of a bonus payment under the
management program for fiscal year 2017; and

  

2.4make a payment to the Employees’ pension scheme of £20,500; and

  

2.5pay to the employee an ex-gratia sum of £17,500 which shall be free of tax
and national insurance; and

 



 

 

 

2.6pay salary and ensure that the Employee receives all contractual benefits up
to 30 September 2017 (the “Accrual Date”). For the avoidance of doubt, the
Company will also provide you and your spouse with health care via the Company’s
BUPA scheme as is in place at the relevant time up until the Accrual Date and
thereafter for a period of 12 months from the Accrual Date. The Company will
also provide you with life insurance until the Accrual Date and thereafter for a
period of 12 months from the Accrual Date based on the Company’s Group life
assurance policy managed by Punter Southall, subject to: (a) the cover being
£1,015,000, subject always to this level of cover being permitted by the life
assurance policy provider and if lower, the maximum amount that the life
assurance policy provider will permit; (b) the cover being limited to
£1,015,000; (b) any exclusions applied by the underwriter of the insurance
policy; (c) your compliance with the rules and requirements of the scheme,
including but not limited to any requirement to undertake medical examinations;
(d) the ongoing ability of the Company to provide such a benefit; and (e) the
annual cost to the Company for such cover being no more than £1827.84 failing
which the Company shall immediately pay to the Employee the amount of £1827.84
in total. Should the underwriter under the existing Group scheme refuse or be
unable to provide a policy then the Company shall be under no obligation to seek
an alternative provider or underwriter of life assurance. In addition, in the
event that the annual cost to the Company is greater than as set out in point
(e) above you will be given the opportunity to pay the difference within 15 days
of the date of the provision of such notice otherwise the Company shall be
entitled to terminate the benefit forthwith. You will be responsible for the
payment of any tax or benefit in kind arising or due as a result of the
provision of the BUPA and life insurance benefits set out above, which the
Company may deduct at source; and

  

2.7reimburse the Employee in respect of any properly authorised and approved
expenses claims incurred up to the Accrual Date in accordance with the Company’s
policies and the Employee warrants that he has notified the Company in writing
of all unclaimed expenses incurred prior to the date of this Agreement; and

  

2.8pay direct to the Employee’s legal/tax advisers, provided the Company
receives within 14 days of the date of this Agreement an invoice from them
(addressed to the Employee and marked as payable by the Company), their
reasonable legal/accountancy fees incurred solely in connection with advising
the Employee on the termination of the Employee’s employment with the Company,
up to a maximum of £2,000 (exclusive of VAT).

  



3 

 

 

3.With respect to the 118,736 Restricted Stock Units (the “First Plan RSUs”)
awarded to the Employee under the Inspired Entertainment, Inc. 2016 Long-Term
Incentive Plan (a copy of which is set forth in Annex C to the Company’s
definitive proxy statement filed with the U.S. Securities and Exchange
Commission (the “SEC”) on November 23, 2016) and subject to the terms of an
Award Agreement between the Employee and the Company dated December 29, 2016,
this confirms that the First Plan RSUs will continue to remain assigned to the
Employee under the rules of the scheme as set forth in the Award Agreement for a
good leaver termination (i.e., termination without “cause” by service recipient)
and, accordingly, Employee shall be afforded the exact same treatment at the
same time and in the same form, without any additional cost or expense, as any
and all other management participants as regards (without limitation)
eligibility for vesting, stock registration and access to brokerage services,
such that the Employee is not disadvantaged in comparison to other management
participants. The Company may not amend the terms of the First Plan RSUs without
the Employee’s prior written agreement.

 

With respect to the 22,608 Restricted Stock Units (the “Second Plan RSUs”)
awarded to the Employee under the Inspired Entertainment, Inc. Second Long-Term
Incentive Plan (set forth as Exhibit 10.16 to the Company’s Current Report on
Form 8-K filed with the SEC on December 30, 2016) and subject to the terms of
the Award Agreement between Employee and the Company dated December 29, 2016, as
to which such Units were not eligible to vest until December 23, 2019, the
parties hereto mutually agree that all of Employee’s Second Plan RSUs shall be
fully cancelled immediately upon the Termination Date, and, in lieu thereof,
Employee shall receive payment (subject to applicable withholding taxes) of
£180,000 in six equal monthly instalments commencing on 1 October 2017. The
Second Plan RSUs and the Award Agreement relating thereto shall be deemed fully
terminated in accordance with the provisions of this Agreement and Employee
further acknowledges that under no circumstances shall he be eligible to receive
any other payments or benefits relating to the Second Plan RSUs. If any one of
the monthly instalments is not paid by the due date then the entire balance
shall become payable immediately. The Company will indemnify and hold harmless
the Employee from any and all withholdings, taxes, charges, gross ups, costs
(including but not limited to legal costs), interest, penalties and expenses
whatsoever that may arise from the Company’s cancellation or failure to cancel
the 2nd Plan RSU, or failure to pay sums due in respect of the same or otherwise
howsoever occurring.  

 

4.In consideration of the above:

  

4.1the Employee accepts the terms of this Agreement in full and final settlement
of:

 

4.1.1the complaints and/or claims listed at Schedule 2 and any other statutory
claim and/or complaint; and

 

4.1.2any contractual claim; and

 



4 

 

 

4.1.3any other claims

 

which the Employee has or may have now or in the future against the Company or
any Group Company or its or their current or former officers, (or any of their
employees or workers), employees or workers arising out of or in connection with
the Employee’s employment or its termination (whether or not the Employee or the
Company could have contemplated such a claim at the date of this Agreement) but
excluding any claim in respect of any accrued pension rights or any breach of
the Settlement Agreement or personal injury claims of which the Employee is
currently unaware which the Employee may have relating to his employment with
the Company. The Company confirms that, as at the date of this Agreement, it is
not aware of any circumstances relating to the Employee’s employment with the
Company and/or directorship(s) that would give rise to any claim by the Company
against the Employee and accordingly it has no intention as at the date of this
Agreement to make any such claim against the Employee; 

 

4.2the Employee confirms that he will continue to be bound by:

  

4.2.1the Employee’s obligations owed to the Company or any other Group Company
relating to confidential information; and

 

4.2.2the Employee’s obligations owed to the Company or any other Group company
relating to restrictive covenants save that clause 18.2 of the Employee’s
Service Contract dated 1 October 2008 (the Service Contract), with effect from
the date of this Agreement shall only apply in respect of SG Gaming, IGT,
Novomatic AG, Gauselmann, Playtech, Betradar, Synot and their Subsidiaries and
Affiliates. Affiliate means, in relation to a company, any Subsidiary or Holding
Company of that company, and any Subsidiary of a Holding Company of that
company, in each case from time to time and Subsidiary and Holding Company shall
have the meanings given to them in Section 1159 of the UK Companies Act 2006
(except that for the purposes of the membership requirement in s1159(1)(b) and
s1159(1)(c) a company shall be treated as a member of another company even if
its shares in that other company are registered (i) in the name of its nominee,
or (ii) in the name of a person (or the nominee of that person) who is holding
the shares as security);

 

5 

 

 



4.3the Employee shall not, save as required by law, at any time disclose the
terms of this Agreement (other than to the Employee’s immediate family,
professional advisers or HM Revenue & Customs) or the circumstances surrounding
the termination of the Employee’s employment with the Company including details
regarding the negotiations leading to this Agreement. The Employee may disclose
the reason for the termination of his employment. In addition, the Company shall
not disclose the terms of this agreement except as required by HM Revenue &
Customs, its legal advisors or otherwise as required by law or necessary
business practice or is required because of the public disclosure requirements
of any jurisdiction in which the Company is a public reporting or listed company
(and any announcement required in this regard shall be shared with the Employee
prior to publication);

  

4.4the Employee undertakes that at any time following the date hereof he will
not make and shall use all reasonable endeavours to prevent the making of any
disparaging or derogatory statements whether or not the statement is true,
whether in writing or otherwise concerning the Company or any Group Company or
its or their officers or employees or consultants;

 

4.5[Intentionally deleted];

  

4.6except as otherwise set out in clauses 2 and 3 of this Agreement, the
Employee acknowledges that, except as set out in this Agreement, there are no
sums owed to him by the Company or any Group Company including any payments
under any bonus, incentive, commission, share option or similar scheme and that
neither the Company nor any Group Company nor the trustees of any such scheme is
or shall be liable to make any payment or provide him with shares (not including
the First Plan RSUs referred to in paragraph 3) or other benefits under any such
scheme;

  

4.7the Employee undertakes that he will return to Carys Damon at the Company’s
London office on 13 October 2017 all property of the Company in his possession
or control, including all credit, charge and expense cards, notes,
correspondence, keys, security passes, papers, drawings, designs, documents,
records, computer disks, computer hardware, computer software and mobile
telephones. The Employee shall be entitled to retain his phone number and the
Company and the Employee shall work together to ensure that this is takes place
within 28 days from the Accrual Date.

  



6 

 

 

5.The Employee warrants that:

  

5.1to the extent that he has any of the complaints or the claims listed in
Schedule 2 these have been asserted by him or by his legal adviser on his behalf
to the Company prior to the date of this Agreement;

  

5.2except for those complaints asserted as indicated in clause 5.1 above, the
Employee has no other complaints or claims of any nature against the Company or
any Group Company or its or their current or former officers, (or any of their
employees or workers), employees or workers, under the Equality Act 2010, the
Employment Rights Act 1996, the Working Time Regulations 1998, or any other
statutory claim and/or complaint; and

  

5.3he has taken independent legal advice as to the full nature, terms and effect
of this Agreement and in particular its effect on the Employee’s ability to
pursue rights before an employment tribunal and will forthwith provide to the
Company a letter in the form set out in Schedule 1 to this Agreement from the
Employee’s legal adviser duly signed by the Employee’s legal adviser.

  

6.the Employer undertakes that at any time following the date hereof it will not
make and shall use all reasonable endeavours to prevent the making of any
disparaging or derogatory statements whether in writing or otherwise concerning
the Employee.

  

7.The adviser was and is Daniel Wise of Osbourne & Wise 160 Fleet Street,
London, EC4 2DQ, a Solicitor of the Supreme Court of England and Wales whose
firm holds a contract of insurance in force or an indemnity provided for members
of a professional body covering the risk of a claim by the Employee in respect
of loss arising in consequence of the advice.

  



7 

 

 

8.The conditions regulating settlement agreements under the provisions of the
Equality Act 2010, the Employment Rights Act 1996 and the Working Time
Regulations 1998, the Trade Union and Labour Relations (Consolidation) Act 1992
the Sex Discrimination Act 1975, the Race Relations Act 1976, the Employment
Equality (Sexual Orientation) Regulations 2003, the Employment Equality
(Religion or Belief) Regulations 2003, the Employment Equality (Age) Regulations
2006, the Disability Discrimination Act 1995, the Equal Pay Act 1970, and the
National Minimum Wage Act 1998 are satisfied.

  

9.The Employee accepts that the Company (for itself and on behalf of the Group
Companies) is entering into this Agreement in reliance upon the warranties
provided by the Employee in paragraphs 3.5, 3.7 and 4 of this Agreement.

  

10.In this Agreement “Group Company” shall mean any undertaking (other than the
Company) which from time to time is the Company’s subsidiary or its ultimate
holding company or is a subsidiary of the Company’s ultimate holding company. In
this clause the words “subsidiary” and “holding company” shall have the meanings
attributed to them by the Companies Act 2006 and ultimate holding company shall
mean a holding company which is not also a subsidiary.

 

11.The Employee acknowledges that his obligations under this Agreement
constitute severable undertakings given for the benefit of the Company and any
Group Company and may be enforced by the Company on behalf of any of them.

  

12.The Employee has not been induced to enter into this agreement in reliance
on, nor has he been given, any warranty, representation, statement, agreement or
undertaking of any nature whatsoever other than as are expressly set out in this
Agreement.

 

13.This Agreement is made without admission of liability on the part of the
Company or any Group Company.

 

14.Any Group Company, officer, employee, worker or shareholder or consultant may
enforce and take the benefit of those clauses of this Agreement in which
reference is expressly made to such Group Companies, officers, employees,
workers or consultants subject to and in accordance with the provisions of the
Contracts (Rights of Third Parties) Act 1999. No consent of any such Group
Company, director, officer, employee or shareholder or consultant will be
required for the variation or rescission of this Agreement. Except as provided
in this clause, a person who is not a party to this Agreement has no right under
the Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement but this does not affect any right or remedy of a third party which
exists or is available apart from under that Act.

 



8 

 

 

15.No failure or delay by the Company or any Group Company in exercising any
remedy or right under or in relation to this Agreement shall operate as a waiver
of the same nor shall any single or partial exercise of any remedy or right
preclude any further exercise of the same remedy or right or the exercise of any
other remedy or right.

 

16.If any provision of this Agreement shall be, or become, void or unenforceable
for any reason within any jurisdiction, this shall not affect the validity of
that provision within any other jurisdiction or any of the remaining provisions
of this Agreement.

 

17.This Agreement and the rights and obligations of the parties shall be
governed by and construed in accordance with the laws of England.

 

18.In the event of any claim, dispute or difference arising out of or in
connection with this Agreement the parties irrevocably agree and submit to the
non-exclusive jurisdiction of the Courts of England.

 

19.The Company agrees with the Employee to provide upon request a written
reference in the form agreed at schedule 3 to this agreement.

  



9 

 

 

This Agreement is marked “without prejudice” and “subject to contract” but, once
signed by both parties, shall have effect as, and can be relied on as evidence
of, a binding agreement. For the avoidance of doubt, this Agreement shall not be
binding unless and until it is signed by both parties.

 



Signed:  /s/ David G Wilson   By: David G Wilson   Date: 21 September 2017      
  Signed:  /s/ Stewart Baker   By: Stewart Baker, for and on behalf of the
Company   Date: 21 September 2017  

 



10 

 

 

SCHEDULE 1

 

[ON LEGAL ADVISER’S LETTERHEAD]

 

[Date]

 

Dear Sirs 

 

We confirm that:

 

1.[insert name] of this firm, a solicitor holding a current practising
certificate, who has not acted in this matter for Inspired Gaming (UK) Ltd or
any associated employer, has advised David G Wilson as to the terms of the
attached Agreement and in particular as to its effect on his ability to pursue
his rights before an employment tribunal.

  

2.This firm holds a current contract of insurance or an indemnity provided for
members of a professional body covering the risk of a claim by David G Wilson in
respect of loss arising in consequence of the above advice.

  

3.The conditions regulating settlement agreements under the provisions of the
Equality Act 2010, the Employment Rights Act 1996 and the Working Time
Regulations 1998, are satisfied.

  

Yours faithfully

 



11 

 

 

SCHEDULE 2

 

List of claims/complaints 

 

●any complaint of or claim for compensation for unfair dismissal;

 

●any claim for a redundancy payment;

 

●any claim for arrears of wages, salary or bonus (other than as provided for in
this Agreement) and any complaint that an unlawful deduction has been made from
her wages contrary to the Employment Rights Act 1996;

 

●any claim for unlawful detriment under s.48 of the Employment Rights Act 1996;

 

●any other claim or complaint under the Employment Rights Act 1996 in relation
to his/her employment with the Employer and/or the termination thereof;

 

●any claim arising from s.146 of the Trade Union and Labour Relations
(Consolidation) Act 1992;

 

●any other claim or complaint under the Trade Union and Labour Relations
(Consolidation) Act 1992;

 

●any complaint of or claim for compensation for wrongful dismissal, breach of
contract (including a complaint that less notice has been given than that
required by the Employee’s contract) or for pay in lieu of notice;

 

●any claim for discrimination, direct or indirect discrimination, harassment or
victimisation because of or related to sex, marital or civil partnership status,
pregnancy or maternity (including discrimination under Section 18 of the
Equality Act 2010) or gender reassignment (including discrimination under
Section 16 of the Equality Act 2010) under the Equality Act 2010 and/or direct
or indirect discrimination, harassment or victimisation on grounds of or related
to sex, marital or civil partnership status, gender reassignment, pregnancy or
maternity under the Sex Discrimination Act 1975;

 



12 

 

 

●any claim for direct or indirect discrimination, harassment or victimisation
because of or related to race under the Equality Act 2010 and/or direct or
indirect discrimination, harassment or victimisation on grounds of or related to
colour, race, nationality or ethnic or national origin under the Race Relations
Act 1976;

 

●any claim for direct or indirect discrimination, harassment or victimisation
because of or related to disability, discrimination arising from disability, or
failure to make adjustments under the Equality Act 2010 and/or direct
discrimination, disability-related discrimination, harassment or victimisation
on grounds of or related to disability or failure to make adjustments under the
Disability Discrimination Act 1995;

 

●any claim for direct or indirect discrimination, harassment or victimisation
because of, on grounds of or related to religion or belief, under the Equality
Act 2010 and/or under regulation 28 of the Employment Equality (Religion or
Belief) Regulations 2003;

 

●any claim for direct or indirect discrimination, harassment or victimisation
because of, on grounds of or related to sexual orientation, under the Equality
Act 2010 and/or under regulation 28 of the Employment Equality (Sexual
Orientation) Regulations 2003;

 

●any claim for direct or indirect discrimination, harassment or victimisation
because of, on grounds of or related to age, under the Equality Act 2010 and/or
under the Employment Equality (Age) Regulations 2006;

 

●any claim in relation to the duty to consider working beyond retirement, under
the Employment Equality (Age) Regulations 2006;

 

●any claim related to a breach of an equality clause or rule or of a
non-discrimination rule under the Equality Act 2010 and/or any claim for equal
pay under the Equal Pay Act 1970;

 

●any complaint that the Employer has contravened the Working Time Regulations
1998 or the Working Time Directive, including any complaint that the Employer
has failed to provide adequate weekly and daily rests or adequate rest breaks or
has failed to permit or to pay for paid holiday entitlement;

 



13 

 

 

●any claim related to a breach of an equality clause or rule or of a non –
discrimination rule under the Equality Act 2010 and/or any claim for equal pay
under the Equal Pay Act 1970;

 

●any claim under section 3 of the Protection from Harassment Act 1997;

 

●any claim under the National Minimum Wage Act 1998 or regulations made
thereunder;

 

●any claim alleging a contravention of the Part – Time workers (Prevention of
Less Favourable Treatment) Regulations 2000; and

 

●any claim alleging a contravention of the Fixed – Term Employees (Prevention of
Less Favourable Treatment Regulations) 2002;

 


14 

 

 



Schedule 3

 

Agreed reference

 

21 September 2017 

 

To Whom It May Concern 

 

David G Wilson has worked for Inspired Gaming since 06 June 2005, in the
position of Chief Operating Officer. 

 

David was employed as COO of Inspired for 12 years and has been an exceptional
executive in all respects who has made a huge contribution to the growth and
international expansion of this high growth technology gaming company. I have no
hesitation in recommending him in the highest terms.

 

David left Inspired Gaming on 21 September 2017 as a result of redundancy. 

 

We wish David success in your employ and we are sure you will find that he
performs his duties with diligence and professionalism at all times. 

 

Yours sincerely

 

Luke Alvarez 

President & CEO

 



15 

 